                                   UNITED STATES DISTRICT COURT
                                       DISTRICT OF MARYLAND
         CHAMBERS OF                                                            101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                         (410) 962-7780
                                                                                     Fax (410) 962-1812


                                                     July 17, 2019

   LETTER TO COUNSEL

          RE:      Adrianne F. v. Commissioner, Social Security Administration;
                   Civil No. SAG-18-3191

   Dear Counsel:

          On October 15, 2018, Plaintiff Adrianne F. petitioned this Court to review the Social
   Security Administration’s (“SSA”) final decision to deny her claims for Supplemental Security
   Income (“SSI”) and Disability Insurance Benefits (“DIB”). ECF 1. I have considered the parties’
   cross-motions for summary judgment. ECF 13, 14. I find that no hearing is necessary. See Loc.
   R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported by
   substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g),
   1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny
   both motions, reverse the judgment of the SSA, and remand the case to the SSA for further analysis
   pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.
           Plaintiff protectively filed her claims for benefits on March 16, 2015, alleging a disability
   onset date of November 1, 2014. Tr. 233-40. Her claims were denied initially and on
   reconsideration. Tr. 155-59, 162-65. A hearing was held on May 31, 2017, before an
   Administrative Law Judge (“ALJ”). Tr. 74-104. Following the hearing, the ALJ determined that
   Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
   frame. Tr. 54-68. The Appeals Council denied Plaintiff’s request for review, Tr. 1-7, so the ALJ’s
   decision constitutes the final, reviewable decision of the SSA.
          The ALJ found that Plaintiff suffered from the severe impairment of spine disorders. Tr.
   57. Despite this impairment, the ALJ determined that Plaintiff retained the residual functional
   capacity (“RFC”):
          to perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) in that
          she can lift/carry 10 pounds occasionally and less than 10 pounds frequently; stand
          and/or walk for two hours out of an eight-hour workday, and sit for six hours in an
          eight-hour workday. The claimant cannot climb ladders, ropes or scaffolds, but can
          perform the following occasionally: balancing, stooping, kneeling, crouching, and
          crawling. She must avoid concentrated exposure to vibration and must avoid all
          exposure to hazards. She is limited to work that involves understanding,
          remembering and carrying out very short, simple instructions.
Adrianne F. v. Commissioner, Social Security Administration
Civil No. SAG-18-3191
July 17, 2019
Page 2

Tr. 59-60. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform jobs existing in significant numbers in the national economy, and that,
therefore, she was not disabled. Tr. 67-68.
        In support of her appeal, Plaintiff essentially presents two arguments: (1) that the ALJ erred
in evaluating the medical opinion evidence from her treating sources, ECF 13-1 at 8-10; and (2)
that the ALJ presented an insufficient RFC assessment to the VE, ECF 13-1 at 10-11. I agree that
the ALJ’s RFC analysis was inadequate, and accordingly will remand the case to the SSA for
further evaluation. In ordering remand, I express no opinion as to whether the ALJ’s ultimate
determination that Plaintiff is not entitled to benefits is correct.
        Beginning with the successful argument, Plaintiff argues that the ALJ’s RFC does not
reflect Plaintiff’s reported pain in her lumbar and cervical spine, and the related disruption to her
focus and concentration. ECF 13-1 at 10-11. I agree. The ALJ acknowledged Plaintiff’s
complaints of disabling pain in her lower back and her neck, radiating into her hips and arms. Tr.
60. In evaluating those complaints, the ALJ noted that “the claimant reported significant relief of
her radiating back pain with placement of a spinal cord stimulator” along with “previous benefit
from injections.” Tr. 61. The ALJ also noted “no evidence of neck pain issues until approximately
April 2015.” Id. The ALJ’s own evaluation of the record, however, notes that after placement of
the permanent stimulator, Plaintiff “admitted improved lower extremity symptoms but still
complained of radiating neck pain.” Tr. 62. A cervical spine x-ray in February, 2016 “showed
Grade I retrolistheses of C4 on C5 and C5 on C6 along with severe loss of height at C5-6 and mild
to moderate osteophyte formation and posterior ridging.” Id. The ALJ next asserted that “EMG
testing on April 4, 2016 showed no abnormalities,” id., and that “Nerve conduction studies have
also been normal regarding her upper extremity symptoms,” Tr. 65. In fact, however, the medical
record contains at least two reports demonstrating abnormal responses on earlier EMG and nerve
conduction testing. See Tr. 370 (testing from 4/2/2015), 548 (testing from 1/19/2016).
        In addition to the inaccurate summary regarding the objective nerve testing, the ALJ
apparently rejected Plaintiff’s subjective complaints of disabling neck pain by citing two facts: her
lack of any cervical issues before April, 2015, and her physical examinations which “have
consistently shown normal strength and sensation in the bilateral upper extremities.” Tr. 61. The
timing of the onset of Plaintiff’s neck pain does not bear on its validity, since the relevant time
frame for considering her eligibility for disability benefits lasted through the date of the ALJ’s
opinion on November 17, 2017. Moreover, the results of her physical examinations assessing
strength and sensation cannot, alone, undermine Plaintiff’s subjective assertions. The regulations
provide that the ALJ “will not reject your statements about the intensity and persistence of your
pain or other symptoms or about the effect your symptoms have on your ability to work solely
because the available objective medical evidence does not substantiate your statements.” 20
C.F.R. §§ 404.1529(c)(2), 416.929(c)(2). As the Fourth Circuit has stated, “subjective evidence
of pain intensity cannot be discounted solely based on objective medical findings.” Lewis v.
Berryhill, 858 F.3d 858, 866 (4th Cir. 2017). In light of the other medical records documenting
both subjective and objective indicia of neck pain, and the mischaracterization of the objective
medical findings, the ALJ has not cited substantial evidence to support the RFC assessment

                                                  2
Adrianne F. v. Commissioner, Social Security Administration
Civil No. SAG-18-3191
July 17, 2019
Page 3

contained in the opinion, which contained few, if any, cervical-related limitations. See, e.g., Tr.
490-91 (medical appointment noting that Plaintiff “has failed conservative management including
OTC meds” for neck pain, and that “extension/flexion and rotation are severely limited due to
pain.”).
        The merits of Plaintiff’s remaining argument, regarding the assignments of weight to the
opinions of her treating medical providers, might be affected by a revised assessment of Plaintiff’s
subjective assertions of pain. In particular, the ALJ relied upon the erroneous results of Plaintiff’s
nerve conduction studies as a basis for suggesting that the exertional limitations proposed by one
of Plaintiff’s treating sources were invalid. Tr. 65. Accordingly, on remand, the ALJ should
reconsider the appropriate weight to be assigned to each medical source’s opinion, and should
provide substantial evidence to support the assignments.
       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 13, will
be denied and Defendant’s Motion for Summary Judgment, ECF 14, will be denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment will be REVERSED IN PART due to
inadequate analysis, and the case will be remanded for further proceedings in accordance with this
opinion.
      Despite the informal nature of this letter, it should be flagged as an opinion.             An
implementing order will follow.
                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States Magistrate Judge




                                                  3
